
      
        DEPARTMENT OF THE TREASURY
        Internal Revenue Service
        26 CFR Part 1
        [REG-140437-12]
        RIN 1545-BL28
        Bond Premium Carryforward
        
          AGENCY:
          Internal Revenue Service (IRS), Treasury.
        
        
          ACTION:
          Notice of proposed rulemaking by cross-reference to temporary regulations.
        
        
          SUMMARY:

          In the Rules and Regulations section of this issue of the Federal Register, the IRS is issuing temporary regulations that provide guidance on the tax treatment of a debt instrument with a bond premium carryforward in the holder's final accrual period, including a Treasury bill acquired at a premium. The text of those regulations also serves as the text of these proposed regulations.
        
        
          DATES:
          Written or electronic comments must be received by April 4, 2013.
        
        
          ADDRESSES:

          Send submissions to: CC:PA:LPD:PR (REG-140437-12), room 5203, Internal Revenue Service, P.O. Box 7604, Ben Franklin Station, Washington, DC 20044. Submissions may be hand-delivered Monday through Friday between the hours of 8 a.m. and 4 p.m. to CC:PA:LPD:PR (REG-140437-12), Courier's Desk, Internal Revenue Service, 1111 Constitution Avenue NW., Washington, DC, or sent electronically via the Federal eRulemaking Portal at www.regulations.gov (IRS REG-140437-12).
        
        
          FOR FURTHER INFORMATION CONTACT:
          Concerning the proposed regulations, William E. Blanchard, (202) 622-3900; concerning submissions of comments, Oluwafunmilayo (Funmi) Taylor, (202) 622-7180 (not toll-free numbers).
        
      
      
        SUPPLEMENTARY INFORMATION:
        Background and Explanation of Provisions

        Temporary regulations in the Rules and Regulations section of this issue of the Federal Register amend the Income Tax Regulations (26 CFR part 1) relating to section 171. The temporary regulations provide guidance on the tax treatment of a taxable debt instrument with a bond premium carryforward in the holder's final accrual period, including a Treasury bill acquired at a premium. In general, the temporary regulations provide that, upon the sale, retirement, or other disposition of a taxable bond, the holder treats the amount of any bond premium carryforward determined as of the end of the accrual period under § 1.171-2(a)(4)(i)(B) as a bond premium deduction under section 171(a)(1) for the holder's taxable year in which the sale, retirement, or other disposition occurs. The text of the temporary regulations also serves as the text of these proposed regulations.
        Special Analyses
        It has been determined that this notice of proposed rulemaking is not a significant regulatory action as defined in Executive Order 12866, as supplemented by Executive Order 13563. Therefore, a regulatory assessment is not required. It also has been determined that section 553(b) of the Administrative Procedure Act (5 U.S.C. chapter 5) does not apply to these regulations, and because the regulations do not impose a collection of information on small entities, the Regulatory Flexibility Act (5 U.S.C. chapter 6) does not apply. Pursuant to section 7805(f) of the Internal Revenue Code, this notice of proposed rulemaking has been submitted to the Chief Counsel for Advocacy of the Small Business Administration for comment on its impact on small businesses.
        Comments

        Before these proposed regulations are adopted as final regulations, consideration will be given to any written (a signed original and eight (8) copies) or electronic comments that are submitted timely to the IRS as prescribed in the preamble under the “Addresses” heading. The Treasury Department and the IRS welcome comments on the clarity of the proposed rules and how they can be made easier to understand. All comments will be available at www.regulations.gov for public inspection and copying. A public hearing may be scheduled if requested in writing by any person that timely submits written comments. If a public hearing is scheduled, notice of the date, time, and place for a public hearing will be published in the Federal Register.
        
        Drafting Information
        The principal author of these regulations is William E. Blanchard, Office of Associate Chief Counsel (Financial Institutions and Products). However, other personnel from the IRS and the Treasury Department participated in their development.
        
          List of Subjects in 26 CFR Part 1
          Income Taxes, Reporting and recordkeeping requirements.
        
        Proposed Amendments to the Regulations
        Accordingly, 26 CFR part 1 is proposed to be amended as follows:
        
          PART 1—INCOME TAXES
        
        
          Paragraph 1. The authority citation for part 1 continues to read in part as follows:
        
          Authority:
           26 U.S.C. 7805 * * *
        
        
        
        
        
          Par. 2. Section 1.171-2 is amended by adding a new paragraph (a)(4)(i)(C) to read as follows:
        
          § 1.171-2
          Amortization of bond premium.
          (a) * * *
          (4) * * *
          (i) * * *

          (C) [The text of the proposed amendment to § 1.171-2(a)(4)(i)(C) is the same as the text for § 1.171-2T(a)(4)(i)(C) published elsewhere in this issue of the Federal Register].
          
        
        
          Steven T. Miller,
          Deputy Commissioner for Services and Enforcement.
        
      
      [FR Doc. 2012-31746 Filed 1-3-13; 8:45 am]
      BILLING CODE 4830-01-P
    
  